DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 10-12 of the response, filed 10/01/2020, with respect to the rejections made under 35 U.S.C. §103, have been fully considered and are persuasive.  The amendment to Claim 1 of the fluid inlet and outlet both being arranged in the inner plate and the channel extending in the outer plate is not disclosed by the previously cited prior art.  Therefore, the rejections made under 35 U.S.C. §103 have been withdrawn. 
Claim Objections
Claims 2-3, 5-14, 18, and 20 are objected to because of the following informalities:  
“A turbomachine” in Line 1 of Claims 2-3 and 5-14 should read “The turbomachine”.
“of the vanes” in Claim 5 should read “vanes of the plurality of vanes”.
“at least two vanes” in Claim 7, Line 2 should read “at least two vanes of the plurality of vanes”.
“one vane” in Claim 7, Line 6 should read “one vane of the at least two vanes of the plurality of vanes”.
“the fluid” in Claim 12, Line 1 should read “the hot fluid”.
“the fluid” in Claim 13, Line 1 should read “the hot fluid”.
“each stator vane sector” in Claim 18, Line 2 should read “each stator vane sector of the plurality of stator vane sectors”.
“each vane” in Claim 18, Lines 2-3 should read “each vane of the plurality of vanes”.
“pip” in Claim 20, Line 3 should read “pipe”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-9, 14, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 discloses the limitations “a first vane” and “the first vane”.  However, Claim 2 depends upon Claim 1, and Claim 1 already discloses a vane.  It is unclear whether the first vane of Claim 2 is the same as or different from the vane of Claim 1.
Claim 2 also discloses the limitation “a plate” in Line 2.  However, Claim 1 already discloses an inner plate and an outer plate.  It is unclear to which plate “a plate” in Claim 2 refers, or if “a plate” of Claim 2 refers to a plate that is different from the inner and outer plates of Claim 1.
Claims 3, 5, and 7 disclose the limitation “the at least one stator vane sector has a plurality of vanes”.  However, Claims 3, 5, and 7 depend upon Claim 1, and Claim 1 already discloses the at least one stator vane sector comprising “at least one vane”.  It is unclear whether the plurality of vanes of Claims 3, 5, and 7 is part of or separate from the at least one vane of Claim 1.
Claim 3 discloses the limitations “a first vane” and “the first vane”.  It is unclear whether the first vane of Claim 3 is part of the plurality of vanes of Claim 3 and/or is the same as or different from the vane of Claim 1.
Claim 3 also discloses the limitation “a plate” in Line 3.  However, Claim 1 already discloses an inner plate and an outer plate.  It is unclear to which plate “a plate” in Claim 3 refers, or is “a plate” of Claim 3 refers to a plate that is different from the inner and outer plates of Claim 1.
Claim 3 also discloses the limitation “vanes” in Line 4.  It is unclear to which vanes “vanes” is referring.  Is “vanes” referring to all of the vanes of the plurality of vanes, or is “vanes referring to only some of the vanes of the plurality of vanes, and if so, which vanes of the plurality of vanes?  
Claim 7 discloses the limitation “the vanes” in Line 3.  However, Claim 7 discloses both “a plurality of vanes” and “at least two vanes of the plurality of vanes”.  It is unclear to which vanes “the vanes” in Line 3 refers.
Claim 7 also discloses the limitations “a hot fluid” and “a cold air stream”.  However, Claim 7 depends upon Claim 1, and Claim 1 already discloses “a hot fluid” and “a cold air stream”.  It is unclear whether the hot fluid and cold air stream of Claim 7 are the same as the hot fluid and cold air stream of Claim 1.
Claim 7 also discloses the limitations “the other vane” and “the other channel” in Lines 6 and 9, respectively.  However, Claim 7 discloses “at least” two vanes, and thus it is possible that more than two vanes are present.  This leads to the limitations “the other vane” and “the other channel” being indefinite, since if more than two vanes are present, it is unclear to which vane and channel “the other vane” and “the other channel” refer.
Claim 8 discloses the limitation “at least two stator vanes sectors”.  However, Claim 8 depends upon Claim 1, and Claim 1 already discloses at least one stator vane sector.  It is unclear whether the at least two stator vane sectors of Claim 8 are part of or separate from the at least one stator vane sector of Claim 1.
Claim 8 also discloses the limitations “at least one vane”, “a fluid inlet”, “a fluid outlet”, “a channel”, “a hot fluid”, “a cold air stream”, “a branch tapping of the at least one feed pipe”, and “a branch tapping of the at least one recovery pipe”.  However, Claim 1 also discloses each of these limitations.  It is unclear whether each of these limitations in Claims 8 and 1 are referring to the same feature or to different features.
Claim 8 also discloses the limitations “the fluid inlet”, “the fluid outlet”, and “the at least one vane” in Lines 3-4.  However, both Claim 8 and Claim 1 disclose a fluid inlet, a fluid outlet, and at least one vane.  It is unclear to which fluid inlet, fluid outlet, and at least one vane the limitations “the fluid inlet”, “the fluid outlet”, and “the at least one vane” of Claim 8 are referring.
Claim 9 discloses the limitations “a hot fluid” and “a cold air stream”.  However, Claim 9 depends upon Claim 1, and Claim 1 also discloses a hot fluid and a cold air stream.  It is unclear whether the hot fluid and the cold air stream of Claim 9 are the same as or different from the hot fluid and the cold air stream of Claim 1.
Claim 14 discloses the limitation “a stator vane sector”.  However, Claim 14 depends upon Claim 1, and Claim 1 discloses at least one stator vane sector.  It is unclear whether the stator vane sector of Claim 14 is part of or separate from the at least one stator vane sector of Claim 1.
Claim 18 discloses the limitation “each stator vane sector further respectively includes a plurality of vanes”.  However, Claim 18 depends upon Claim 17, and Claim 17 already discloses each stator vane sector including “at least one vane”.  It is unclear whether the plurality of vanes of Claim 18 is part of or separate from the at least one vane of Claim 17.
Claim 19 discloses the limitations “a hot fluid” and “a stream of cold air”.  However, Claim 9 depends upon Claim 17, and Claim 17 also discloses a hot fluid and a cold air stream.  It is unclear whether the hot fluid and the cold air stream of Claim 19 are the same as or different from the hot fluid and the cold air stream of Claim 17.
Claims 6, 16, and 20 are rejected due to their dependence upon rejected Claims 5, 8, and 19, respectively.
Allowable Subject Matter
Claims 1, 15, 17, and 21 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a turbomachine comprising at least one stator vane sector, the stator vane sector including at least one vane, a fluid inlet, a fluid outlet, and a channel providing fluid communication between the inlet and outlet while extending at  allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 10-13 would be allowable if rewritten to overcome the objections set forth in this Office action.
Claims 2-3, 5-9, 14, 16, and 18-20 would be allowable if rewritten to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745